Citation Nr: 0108099	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  99-20 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to exposure to Agent Orange.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

4.  Entitlement to service connection for drug and alcohol 
dependence.  

5.  Entitlement to service connection for a personality 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active naval service from February 1970 to 
October 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Phoenix Regional Office (RO), which 
denied service connection for peripheral neuropathy, a low 
back disability, PTSD, a personality disorder, and drug and 
alcohol dependence.  

On his August 1999 substantive appeal, the veteran indicated 
that he wished to appear at a Board hearing in Washington, 
D.C.  According to a December 1999 Report of Contact, the 
veteran thereafter withdrew his request and asked that his 
claim be forwarded to the Board.  

The Board also notes that the veteran was initially 
represented in his appeal by the Disabled American Veterans.  
In May 2000, however, he executed an Appointment of Attorney 
or Agent as Claimants Representative (VA Form 22a) naming 
Kenneth M. Carpenter as his attorney to represent him on all 
issues "with the exception of Agent Orange" issues.  
Thereafter, in February 2001, the veteran revoked Mr. 
Carpenter's power of attorney and again named the Disabled 
American Veterans to represent him with respect to all issues 
on appeal.

As set forth in more detail below, appellate consideration of 
the issues of entitlement to service connection for 
peripheral neuropathy, a low back disability, drug and 
alcohol dependence and PTSD is held in abeyance pending 
completion of the development requested in the Remand portion 
of this decision.



FINDING OF FACT

A personality disorder is not considered to be a disease or 
injury for VA compensation purposes.  


CONCLUSION OF LAW

The claim of service connection for a personality disorder 
lacks legal merit.  38 U.S.C.A. § 1110, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, it is noted that the statute pertaining to VA's 
duty to assist a claimant in developing the evidence in 
support of his or her claim was recently revised.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, (2000) (to be codified at 38 
U.S.C.A. § 5103A).  In accordance with the revised statute, 
VA has a duty to notify a claimant of the evidence needed to 
substantiate his claim.  VA also has a duty to assist the 
veteran in obtaining such evidence, including obtaining 
private records, if a reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In the 
case of a claim for disability compensation, the duty to 
assist includes providing a medical examination or obtaining 
a medical opinion if such an examination or opinion is 
necessary to make a decision on the claim.  

In this case, the RO has advised the veteran via a July 1999 
Statement of the Case of the evidence necessary to complete 
his claim of service connection for a personality disorder.  
The RO has also obtained pertinent treatment records 
identified by the veteran and he has not indicated the 
existence of any other currently existing evidence that is 
relevant to this claim.  He has also been afforded a VA 
psychiatric examination for compensation purposes.  After a 
review of the record, the Board finds that there is 
sufficient evidence to render an equitable decision on his 
claim of service connection for a personality disorder.  
Moreover, given the facts of this case, the Board further 
finds that no reasonable possibility exists that any further 
assistance to the veteran would aid in substantiating the 
claim.  As all relevant facts have been adequately developed, 
to the extent possible, VA has fully satisfied its 
obligations to the veteran under the Veterans Claims 
Assistance Act of 2000.

The veteran's January 1970 naval enlistment medical 
examination report is negative for pertinent complaints or 
abnormalities.  In-service medical records show that in May 
1971, he sought treatment for "bad nerves" which he 
indicated has been present all of his life.  No psychosis was 
evident and the diagnosis was anxiety.  In August 1971, he 
again complained of general nervousness that had increased in 
severity.  The impression was chronic anxiety, otherwise 
within normal limits.  

In September 1971, the veteran was referred for psychiatric 
examination after he complained of general anxiety, feelings 
of extreme nervousness, and daydreams of killing others.  A 
history of marijuana use was noted.  The veteran also 
indicated that he had used LSD once three months prior 
because he felt that it would be a way of getting away from 
his problems.  The diagnostic impression was undifferentiated 
schizophrenia and hospitalization was recommended.

Upon admission to the hospital, mental status evaluation 
revealed no evidence of a thought disorder, nor were there 
any signs of hallucinations.  The examiner noted that past 
history as elicited from the veteran revealed evidence of a 
lifelong maladjustment that had persisted to the present 
time.  After an adequate period of observation and treatment, 
a conference of staff psychiatrists concluded that the 
veteran exhibited an inherent, preexisting personality 
disorder which rendered him unsuitable for further naval 
service.  It was further determined that he suffered from no 
disability which was the result of an incident of service or 
which was aggravated thereby.  The diagnosis was chronic, 
moderate immature personality, not otherwise specified. 

In an October 1971 Medical Board Report, the diagnosis was 
immature personality, not otherwise specified.  It was 
determined that the veteran's condition had existed prior to 
service and had not been aggravated therein.  A discharge 
from service was recommended.  At his October 1971 naval 
discharge medical examination, an immature personality was 
noted.  No other pertinent complaints or abnormalities were 
recorded.  

In January 1998, the veteran filed a claim of service 
connection for, inter alia, PTSD.  In support of his claim, 
the RO obtained VA and private clinical records dated from 
June 1996 to September 1998 showing treatment for, inter 
alia, PTSD and dysthymia.  A personality disorder was not 
diagnosed in these treatment records.

In pertinent part, these records show that in December 1997, 
the veteran was hospitalized for depression and suicidal 
thoughts, exacerbated by the holidays.  He reported a history 
of alcohol and polysubstance abuse, including cocaine, 
heroin, and cannabis, but indicated that he had been alcohol 
and drug free since an inpatient drug treatment program in 
1983.  The diagnoses included PTSD and dysthymia.  Subsequent 
outpatient treatment records dated to September 1998 show 
continued treatment for PTSD and dysthymia.  In September 
1998, the veteran underwent VA psychiatric examination and 
the diagnosis was PTSD.  

The Board has considered the veteran's claim that he is 
entitled to service connection for a personality disorder, 
apparently on the basis that such a condition was diagnosed 
in service, namely, an immature personality disorder.  As set 
forth above, service connection may be granted for disability 
resulting from disease or injury incurred in, or aggravated 
by service in line of duty.  38 U.S.C.A. § 1110.

However, personality disorders are not diseases or injuries 
within the meaning of applicable legislation providing 
veteran's compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9, 
4.127 (2000); Winn v. Brown, 8 Vet. App. 510, 516 (1996); 
Beno v. Principi, 3 Vet. App. 439 (1992) (holding that 
personality disorders are developmental in nature, and, 
therefore, not entitled to service connection); see also 61 
Fed. Reg. 52,695-698 (Oct. 8, 1996) (regulatory history 
providing that personality disorders are not diseases or 
injuries for VA compensation purposes and that disabilities 
resulting from them may not be service connected; thus, 
service connection of personality disorders, whether on a 
direct basis or by aggravation, is prohibited).

The Board is bound by the regulations of the Department, the 
instructions of the Secretary, and the precedent opinions of 
the chief legal officer of the Department.  38 U.S.C.A. § 
7104(c) (West 1991).  In this case, the law specifically 
prohibits the allowance of the claim of service connection 
for a personality disorder.  In Sabonis v. Brown, 6 Vet. App. 
426 (1994), the U.S. Court of Appeals for Veterans Claims 
held that where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board should 
be terminated because of absence of legal merit or the lack 
of entitlement under the law.  Thus, the claim of service 
connection for a personality disorder must be denied because 
of the absence entitlement under the law.  Id.  


ORDER

Service connection for a personality disorder is denied.


REMAND

As the veteran's representative noted in February 2001 
written arguments to the Board, there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim and redefines VA's 
obligations with respect to the duty to assist.  This change 
in the law is applicable to all claims filed before the date 
of enactment and not yet final as of that date.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, the veteran's 
representative has argued that a remand is warranted with 
respect to the claims of service connection for peripheral 
neuropathy, a low back disability, and PTSD.  The Board 
observes that the RO denied entitlement to service connection 
for peripheral neuropathy and a low back disability on the 
basis that the claims were not well grounded.  Thus, the 
Board agrees and specifically finds that a remand in this 
case is required for compliance with the notice and duty-to-
assist provisions contained in the new law.  Because the RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

Regarding service connection for drug and alcohol dependence, 
a recent decision of the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) reiterated that section 
1110 precludes compensation for primary alcohol and drug 
abuse disabilities and for secondary disabilities (such as 
cirrhosis of the liver) that result from primary alcohol and 
drug abuse.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001).  However, the Federal Circuit held that section 1110 
does not preclude a veteran from receiving compensation for 
an alcohol or drug abuse disability acquired as secondary to, 
or as a symptom of, a veteran's service-connected disability.  
Thus, compensation is warranted "where there is clear 
medical evidence establishing that the alcohol or drug abuse 
disability is indeed caused by a veteran's primary service-
connected disability, and where the alcohol or drug abuse 
disability is not due to willful wrongdoing."  Id. at 1381.

In this case, the Board observes that the record clearly 
indicates that the veteran's drug and alcohol dependence has 
been in remission since at least 1983.  Liberally 
interpreted, he has had a diminution, i.e, a reduction or 
decrease, or abatement, i.e, a decrease in severity of the 
disorder.  Dorland's Illustrated Medical Dictionary, 1, 471, 
1444 (28th ed. 1994).  Thus, it may be reasonably argued that 
a current disability exists, albeit not manifested by 
appreciable symptoms at this time.  See Degmetich v. Brown, 
104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992) and Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  
Service connection may depend on the result of further 
development to be completed as a 

result of this remand.  A claimant is not required to 
precisely articulate all bases for entitlement.  Akles v. 
Derwinski, 1 Vet. App. 118 (1991).

Accordingly, this case is REMANDED for the following:

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

Then, the RO should review the case.  If the benefits sought 
on appeal remain denied, the veteran and his representative 
should be provided with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 


